Exhibit 10.2




AMENDMENT #1 TO BUSINESS LOAN AGREEMENT




Principal

Loan Date

Maturity

Loan No

Call / Coll

Account

Officer

Initials

$500,000.00

03-28-2017

03-28-2019

 90-102-0892-3

TC3

 TC




References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing "***" has been omitted due to text length limitations.




Borrower:

PRO-DEX, INC.

2361 MCGAW AVENUE

IRVINE, CA  92614

Lender:

Farmers and Merchants Bank of Long Beach, a CA Corp

Lake Forest Office

23772 Rockfield Boulevard

Lake Forest, CA  92630

 

 

 

 




The undersigned hereby acknowledges and agrees to the following amendments to
that certain Business Loan Agreement between Borrower and Lender dated
03-28-2017 (“Agreement”).




DEFINITIONS:   Capitalized terms not defined in this Amendment shall have the
meaning given to such terms in the Agreement.




Effective as of 04-06-2018 the Agreement is hereby modified as follows:



(a)

Item “(3)” located in the “Additional Requirements” sub-paragraph of the
“Financial Statements” paragraph under the “Affirmative Covenants” section is
hereby modified as follows:

(3) As soon as available, but in no event later than 45 days after the end of
each half-year, the following reports, prepared by the Borrower, in a form and
substance acceptable to Lender:

(A) Accounts Receivable Aging

(B) Accounts Payable Aging



(b)

The “Working Capital Requirements” sub-paragraph located under the “Financial
Covenants and Ratios” section is hereby restated in its entirety as follows:

Working Capital Requirements.   Maintain Working Capital in excess of
$750,000.00, to be measured after the end of each quarter.




Except as provided above, all computations made to determine compliance with the
requirements contained in this paragraph shall be made in accordance with
generally accepted accounting principles, applied on a consistent basis, and
certified by Borrower as being true and correct.




All other provisions of the Agreement are to remain unchanged and in full force
and effect.




PRIOR TO SIGNING THIS AMENDMENT, EACH BORROWER ACKNOWLEDGES THEY HAVE READ AND
UNDERSTOOD ALL THE PROVISIONS THEREOF, AND EACH BORROWER AGREES TO THE TERMS OF
THE AMENDMENT.  THIS AMENDMENT TO BUSINESS LOAN AGREEMENT IS DATED April 6,
2018.




BORROWER:







PRO-DEX, INC.




By:

/s/ Richard VanKirk

 

By:

/s/ Alisha Charlton

RICHARD LEE VANKIRK, JR., President of
PRO-DEX, INC.

 

ALISHA KRISTIN CHARLTON, CFO & Secretary of
PRO-DEX, INC.




LENDER:







FARMERS AND MERCHANTS BANK OF LONG BEACH, A CA CORP




By:

/s/ Tony Craig

Tony Craig, Vice President




 

 

 

 












